DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 12/15/2020.

Claim Status
Claims 26-43 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicants' arguments filed 12/15/2020 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claims 26-43, it’s unclear which node/nodes the terms “said node” and “said nodes” (for example, in claims 26, 27, 31, 35, 41) refer to since there are multiple nodes mentioned, for example “relay node”, “source node”, destination node”.
Also for claim 26, there is insufficient antecedent basis for the phrase “said received data packet”
Also for claim 27, there is insufficient antecedent basis for the phrase “the number of said nodes”.
Also for claim 28, there is insufficient antecedent basis for the phrases “said received command data packet” and “said received status data packet”.
Also, for claim 28, the phrases “determining whether to forward said received command data packet in accordance with said forwarding count value and a maximum value; and determining whether to forward said received status data packet in accordance with said forwarding count value and said relative position” contradict with the phrase “determining whether to forward said received data packet in accordance with a relative position of said node and a forwarding count value of said data packet” of claim 26 which claim 28 depends on. 
Simply put, “determining whether to forward said received data packet in accordance with a relative position of said node and a forwarding count value of said data packet” indicates that each received data packet is forwarded/not forwarded in accordance with relative position and forwarding count value while “determining whether to forward said received command data packet in accordance with said forwarding count value and a maximum value; and determining whether to forward said received status data packet in accordance with said forwarding count value and said relative position” indicates that only received status data packet is forwarded/not forwarded in accordance with relative position and forwarding count value.
Also for claim 30, there is insufficient antecedent basis for the phrase “said relative positions of said plurality of nodes” and “said shortest path”.
Also for claim 30, the phrase “a received command data packet” is unclear since there is no receive action previously mentioned.
Also for claim 33, there is insufficient antecedent basis for the phrase “said status data packet” and “said relative position of a corresponding node”.
Also for claim 36, there is insufficient antecedent basis for the phrase “the number of nodes”.
Also for claim 38, there is insufficient antecedent basis for the phrase “said command data package”.
Also for claim 40, the phrases “determines whether to forward a command data packet in accordance with said forwarding count value and said maximum value and determines whether to forward a status data packet in accordance with said forwarding count value and said relative position” contradict with the phrase “determines whether or not to forward said data packet in accordance with said relative position of said node and said forwarding count value of said data packet” of claim 35 which claim 40 depends on. 
Simply put, “determines whether or not to forward said data packet in accordance with said relative position of said node and said forwarding count value of said data packet” indicates that each received data packet is forwarded/not forwarded in accordance with relative position and forwarding count value while “determining whether to forward said received command data packet in accordance with said forwarding count value and a maximum value; and determining whether to forward said received status data packet in accordance with said forwarding count value and said relative position” indicates that only received status data packet is forwarded/not forwarded in accordance with relative position and forwarding count value.
Due to the unusually high amount of issues as discussed above, Examiner recommends Applicants to proofread their claims and correct not just the issues discussed above but other issues if they exist.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28, 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 28 contains limitation “determining whether to forward said received command data packet in accordance with said forwarding count value and a maximum value” which fails to further limit the subject matter (“determining whether to forward said received data packet in accordance with a relative position of said node and a forwarding count value of said data packet”) of claim 28 upon which it depends, and/or for failing to include all the limitations of the claim upon which it depends. 
Similarly, claim 40 contains limitation “determines whether to forward a command data packet in accordance with said forwarding count value and said maximum value” which fails to further limit the subject matter (“determines whether or not to forward said data packet in accordance with said relative .
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-28, 30-40, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2009/0285197 in view of Saleh, US 2003/0031127.

For claim 26. Chen teaches: A data forwarding method for a mesh network including a plurality of nodes, with at least one of said plurality of nodes as a relay node which forwards a data packet generated by a source node to a destination node (Chen, paragraph 10-14) the method comprising: 
determining whether to forward said received data packet in accordance with a relative position of said node and a forwarding count value of said data packet; (Chen, paragraph 10-14, “receiving a first control message including at least one routing parameter from a group header node, determining whether or not the first control message has been broadcast from a downstream node, upstream node, or a peer node, discarding the first control message if it is determined that the first control message has been broadcast by a downstream node, setting a time to a random value if it is determined that the first control message has been broadcast by a peer node, and broadcasting the first control message upon expiration of the time, if no downstream node has broadcast the first control message during said time… The method further comprises comparing the hop count to the group header node of the first control message to a hop count to the group header node of the current node, wherein if the two hop counts are equal, then the first control message has been broadcast by a peer node. If the hop count of the first control message is less than the hop count of the current node, then the first control message is discarded. If the hop count of the first control message is greater than the hop count of the current node, then the time is canceled and status of the control message is set to "sent."”; hop count (forwarding count value) of message is compared with hop count (relative position) of current node; if equal (the message is from peer node) then a random time is set and the message is sent/forwarded upon expiration of the time if no downstream node has broadcast the first control message during said time; if less than (the message is from a downstream node) then message is discarded; if more than (the message is from an upstream node) then the time is canceled and the message is sent/forwarded; also see fig 5A-D, paragraph 57-59, 70-74 for more details)
and updating said forwarding count value in different manners in accordance with a type of said data packet. (Chen, paragraph 78, “When the RSU needs a route to a vehicle, it can construct a route to the vehicle by using LPG control messages (HB and MR) of mobile LPG.”; fig 5A-D, paragraph 70-74, step 502, determine if message is HB (heartbeat) or MR (membership report); paragraph 57-59, “The heartbeat control message will include the hop count (HC) 330 from the GH. Initially, the HC 330 is set at a predetermined value, e.g., 1. Every time the heartbeat control message is relayed by a node, the relay node increases the HC 330 value by 1, i.e., HC=HC+1… When a node A forwards the heartbeat control message it will include its ID information in the message so that next hop nodes know who relayed the heartbeat control message. The node forwarding the message (node A) also then becomes the MR relay node (to send the MR towards the GH) for next hop nodes, which received the heartbeat control message for the first time from node A.”; paragraph 60, “Generally, a heartbeat control message 300 triggers a Membership Report (MR) from a node. The contents of the MR are described in the next section and FIG. 4. Whenever a node relays an MR, the node stores the most recent sequence number of the MR (corresponding to the Seq. No. 315 of the HB), duplicates the MR, replaces the next hop, and broadcasts the MR.”; paragraph 65, “The MR also includes Next-hop relay ID 415. The Next-hop relay ID 415 is relay instructions for the MR 400 towards the GH… Additionally, the MR can include a Hop count from the GH (HC.sub.GH) 425. (HC.sub.GH) 425 is the HC value from the GH to the originating node of the MR.”; for HB, hop count is increased when relayed; for MR, nothing was discussed regarding what is being done to the hop count when relayed, but it’s implicit that either the hop count is decreased or maintained since there is no point to increase the hop count in MR since MR is from sent from a node to the GH (opposite direction of HB) and the hop count in MR is the HC value from the GH to the originating node of the MR (increasing such HC would means it would be sent away from GH not toward); please notes, even though this fact is very easy to understand, in case Applicants might not 
Even though Chen implicit teaches updating said forwarding count value in different manners in accordance with a type of said data packet as discussed above, as a show of good faith to compact prosecution, Examiner had provided prior art below to explicitly teach it
Saleh from the same or similar fields of endeavor teaches: and updating said forwarding count value in different manners in accordance with a type of said data packet. (Saleh, paragraph 66, “A hops field 280 indicates the number of hops traversed by a given APR packet. Hops field 280 is incremented (e.g., by 1) at each receiving node in the given APR packet. During the transmission of the given APR packet, the value of hops field 280 is incremented (e.g., from 0 to (Path Length-1)). Upon the return of a response, hops field 280 is decremented (e.g., by 1) by each node that forwards the response to the source node. During the transmission of a response, the value of hops field 280 is decremented from the maximum number of hops traversed to zero by the time the response reaches the source node (e.g., from (Path Length-1) to 0).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Saleh into Chen, since Chen suggests a technique for communicating messages, for constructing a route path, which include hop counts, and Saleh suggests the beneficial way of increment the hop count for request message and decrease hop count for response message so that a path, route can be successfully provisioned, constructed (Saleh, paragraph 63-66) in the analogous art of communication.

For claim 27. Chen and Saleh disclose all the limitations of claim 26, and Chen further teaches: wherein said relative position characterizes the number of said nodes at a shortest path between said node and a network controller. (Chen, paragraph 10-14, “The method further comprises comparing the 

For claim 28. Chen and Saleh disclose all the limitations of claim 26, and Chen further teaches: further comprising: determining if said data packet is a command data packet or a status data packet; (Chen, paragraph 60, “Generally, a heartbeat control message 300 triggers a Membership Report (MR) from a node.” HB is a command data packet since it triggers a Membership Report (MR) from a node; fig 3, paragraph 50-58, HB is also a status data packet since it includes group list; as thus HB is a command data packet or a status data packet; determining if said data packet is a command data packet or a status data packet is determining if said data packet is HB as shown in fig 5A, step 502)
determining whether to forward said received command data packet in accordance with said forwarding count value and a maximum value; (Chen, fig 5C-5D, paragraph 57, “For each LPG, there is a maximum hop count for routing, e.g. 10. Once the HC is incremented to the maximum hop count, the control message, e.g., the heartbeat control message will not be relayed.”)
and determining whether to forward said received status data packet in accordance with said forwarding count value and said relative position. (Chen, paragraph 10-14, “receiving a first control message including at least one routing parameter from a group header node, determining whether or not the first control message has been broadcast from a downstream node, upstream node, or a peer node, discarding the first control message if it is determined that the first control message has been broadcast by a downstream node, setting a time to a random value if it is determined that the first control message has been broadcast by a peer node, and broadcasting the first control message upon 

For claim 30. Chen and Saleh disclose all the limitations of claim 26, and Chen further teaches: further comprising updating said relative positions of said plurality of nodes by a received command data packet generated by a network controller, wherein said relative positions of said plurality of nodes correspond to a forwarding times for which said command packet arrives at said plurality of nodes via said shortest path. (Chen, paragraph 59, “When the node receives a new heartbeat control message 300, it waits for a set time (defined by an HBWaitSend timer) before relaying the heartbeat. If, during this time, a downstream node or a peer node rebroadcasts the heartbeat, the HC of the rebroadcasted heartbeat is compared to the current (stored) HC 330. If the received HC is smaller than the current HC 330, the message is discarded so as not to broadcast the heartbeat unnecessarily. If the two HC are the same, the rebroadcasting node is a peer node, and the present node increases or resets the HBWaitSend 

For claim 31. Chen and Saleh disclose all the limitations of claim 30, and Chen further teaches: further comprising: forwarding said command data packet if said node is not said destination node and said forwarding count value is not greater than a maximum value; (Chen, fig 5C-5D, paragraph 57, “For each LPG, there is a maximum hop count for routing, e.g. 10. Once the HC is incremented to the maximum hop count, the control message, e.g., the heartbeat control message will not be relayed.”) and increasing said forwarding count value by 1 after forwarding. (Chen, paragraph 57-59, “The heartbeat control message will include the hop count (HC) 330 from the GH. Initially, the HC 330 is set at a predetermined value, e.g., 1. Every time the heartbeat control message is relayed by a node, the relay node increases the HC 330 value by 1, i.e., HC=HC+1”)

For claim 32. Chen and Saleh disclose all the limitations of claim 26, and Chen further teaches: further comprising: initializing said forwarding count value of a status data packet to be a relative position of said source node when said source node generates said status data packet. (Chen, paragraph 57-59, “The heartbeat control message will include the hop count (HC) 330 from the GH. Initially, the HC 330 is set at a predetermined value, e.g., 1. Every time the heartbeat control message is relayed by a node, the relay node increases the HC 330 value by 1, i.e., HC=HC+1”)

For claim 33. Chen and Saleh disclose all the limitations of claim 26, and Chen and Saleh further teach: further comprising: forwarding said status data packet if said forwarding count value is greater than said relative position of a corresponding node; and decreasing said forwarding count value by 1 after forwarding. (Chen, paragraph 10-14, “receiving a first control message including at least one routing parameter from a group header node, determining whether or not the first control message has been broadcast from a downstream node, upstream node, or a peer node, discarding the first control message if it is determined that the first control message has been broadcast by a downstream node, setting a time to a random value if it is determined that the first control message has been broadcast by a peer node, and broadcasting the first control message upon expiration of the time, if no downstream node has broadcast the first control message during said time… The method further comprises comparing the hop count to the group header node of the first control message to a hop count to the group header node of the current node, wherein if the two hop counts are equal, then the first control message has been broadcast by a peer node. If the hop count of the first control message is less than the hop count of the current node, then the first control message is discarded. If the hop count of the first control message is greater than the hop count of the current node, then the time is canceled and status of the control message is set to "sent."”; Saleh, paragraph 66, “A hops field 280 indicates the number of hops traversed by a given APR packet. Hops field 280 is incremented (e.g., by 1) at each receiving node in the given APR packet. During the transmission of the given APR packet, the value of hops field 280 is incremented (e.g., from 0 to (Path Length-1)). Upon the return of a response, hops field 280 is decremented (e.g., by 1) by each node that forwards the response to the source node. During the transmission of a response, the value of hops field 280 is decremented from the maximum number of hops traversed to zero by the time the response reaches the source node (e.g., from (Path Length-1) to 0).”)

For claim 34. Chen and Saleh disclose all the limitations of claim 26, and Chen further teaches: further comprising delaying randomly prior to forwarding said data packet. (Chen, paragraph 10-14, “receiving a first control message including at least one routing parameter from a group header node, determining whether or not the first control message has been broadcast from a downstream node, upstream node, or a peer node, discarding the first control message if it is determined that the first control message has been broadcast by a downstream node, setting a time to a random value if it is determined that the first control message has been broadcast by a peer node, and broadcasting the first control message upon expiration of the time, if no downstream node has broadcast the first control message during said time… The method further comprises comparing the hop count to the group header node of the first control message to a hop count to the group header node of the current node, wherein if the two hop counts are equal, then the first control message has been broadcast by a peer node. If the hop count of the first control message is less than the hop count of the current node, then the first control message is discarded. If the hop count of the first control message is greater than the hop count of the current node, then the time is canceled and status of the control message is set to "sent."”)

For claim 35. Chen teaches: A node device used as a relay node in a mesh network for forwarding a data packet generated by a source node to a destination node, (Chen, paragraph 10-14; fig 2, paragraph 39-45, node with control means (controller), memory (register), transmission/reception section (RF transceiver)) comprising: 
a node controller for obtaining a type of said data packet (Chen, fig 5A-D, paragraph 70-74, step 502, determine if message is HB (heartbeat) or MR (membership report)) and a forwarding count value from said data packet; (Chen, paragraph 10-14, “The first control message contains a plurality of routing parameters. The plurality of routing parameters includes a sequence number, group list, hop count to 
a maximum-value register for storing a maximum value of said forwarding count value; (Chen, paragraph 57, “For each LPG, there is a maximum hop count for routing, e.g. 10. Once the HC is incremented to the maximum hop count, the control message, e.g., the heartbeat control message will not be relayed.”; implicit that a maximum hop count is stored so that the relay decision can be made)
and a relative-position identification register for storing a relative position of said node device itself, (Chen, paragraph 10-14, “The method further comprises comparing the hop count to the group header node of the first control message to a hop count to the group header node of the current node”; implicit that the hop count to the group header node of the current node (relative position) is stored so that the comparison can be made)
and an RF transceiver for receiving and transmitting said data packet, (Chen, paragraph 10-14, “receiving a first control message including at least one routing parameter from a group header node, determining whether or not the first control message has been broadcast from a downstream node, upstream node, or a peer node, discarding the first control message if it is determined that the first control message has been broadcast by a downstream node, setting a time to a random value if it is determined that the first control message has been broadcast by a peer node, and broadcasting the first control message upon expiration of the time, if no downstream node has broadcast the first control message during said time…”)
wherein said node controller determines whether or not to forward said data packet in accordance with said relative position of said node and said forwarding count value of said data packet, (Chen, paragraph 10-14, “receiving a first control message including at least one routing parameter from a group header node, determining whether or not the first control message has been broadcast from a 
and updates said forwarding count value in different manners in accordance with said type of said data packet when said data packet is forwarded. (Chen, paragraph 78, “When the RSU needs a route to a vehicle, it can construct a route to the vehicle by using LPG control messages (HB and MR) of mobile LPG.”; fig 5A-D, paragraph 70-74, step 502, determine if message is HB (heartbeat) or MR (membership report); paragraph 57-59, “The heartbeat control message will include the hop count (HC) 330 from the GH. Initially, the HC 330 is set at a predetermined value, e.g., 1. Every time the heartbeat control message is relayed by a node, the relay node increases the HC 330 value by 1, i.e., HC=HC+1… When a node A forwards the heartbeat control message it will include its ID information in the message 
Even though Chen implicit teaches updates said forwarding count value in different manners in accordance with said type of said data packet when said data packet is forwarded as discussed above, as a show of good faith to compact prosecution, Examiner had provided prior art below to explicitly teach it
Saleh from the same or similar fields of endeavor teaches: and updates said forwarding count value in different manners in accordance with said type of said data packet when said data packet is forwarded. (Saleh, paragraph 66, “A hops field 280 indicates the number of hops traversed by a given 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Saleh into Chen, since Chen suggests a technique for communicating messages, for constructing a route path, which include hop counts, and Saleh suggests the beneficial way of increment the hop count for request message and decrease hop count for response message so that a path, route can be successfully provisioned, constructed (Saleh, paragraph 63-66) in the analogous art of communication.

For claim 36. Chen and Saleh disclose all the limitations of claim 35, and Chen further teaches: wherein said relative position characterizes the number of nodes at a shortest path between said node device and a network controller in said mesh network. (Chen, paragraph 10-14, “The method further comprises comparing the hop count to the group header node of the first control message to a hop count to the group header node of the current node, wherein if the two hop counts are equal, then the first control message has been broadcast by a peer node.”; a hop count to the group header node of the current node is the number of said nodes at a shortest path between said node and a network controller; shortest path is implicit since otherwise the current node and its peer node would not have the same hop counts)

For claim 37. Chen and Saleh disclose all the limitations of claim 35, and Chen further teaches: further comprising: a transceiver timing controller for providing clock and control signals to said RF transceiver so as to control status of said RF transceiver; and a random-delay controller for providing a delay signal to said transceiver timing controller. (Chen, fig 2, paragraph 39-45, “The clock 2105 is used to maintain the timing for the RSU 100. Specifically, the clock 2105 functions as an internal clock and is used as a basis for setting a timer 2110. The timer 2110 is used to determine when to broadcast the various messages, i.e., determines a heartbeat interval (T) in the case of a GH or a reply message in the case of a GH. The control means 2125 or microprocessor controls all of the processes of the RSU 100 including generation of the message, routing, and timer.”; paragraph 10-14, “setting a time to a random value if it is determined that the first control message has been broadcast by a peer node, and broadcasting the first control message upon expiration of the time, if no downstream node has broadcast the first control message during said time”; implicit that there are signals for communication between the various components)

For claim 38. Chen and Saleh disclose all the limitations of claim 35, and Chen further teaches: wherein said node device updates said relative position when receiving said command data package. (Chen, paragraph 59, “When the node receives a new heartbeat control message 300, it waits for a set time (defined by an HBWaitSend timer) before relaying the heartbeat. If, during this time, a downstream node or a peer node rebroadcasts the heartbeat, the HC of the rebroadcasted heartbeat is compared to the current (stored) HC 330. If the received HC is smaller than the current HC 330, the message is discarded so as not to broadcast the heartbeat unnecessarily. If the two HC are the same, the rebroadcasting node is a peer node, and the present node increases or resets the HBWaitSend timer, to increase the chances of it not being a key node. If the received HC is greater than the current HC, the current HBWaitSend timer is cancelled and the heartbeat is sent. See FIG. 5 for more detail.”)

For claim 39. Chen and Saleh disclose all the limitations of claim 35, and Chen further teaches: wherein said RF transceiver is configured to control a forwarding operation of said node device after receiving a control command generated by said node controller. (Chen, fig 2, paragraph 39-45, “The control means 2125 or microprocessor controls all of the processes of the RSU 100 including generation of the message, routing, and timer.”; implicit that there are signals for communication between the various components)

For claim 40. Chen and Saleh disclose all the limitations of claim 35, and Chen further teaches: wherein said node controller determines whether to forward a command data packet in accordance with said forwarding count value and said maximum value (Chen, paragraph 60, “Generally, a heartbeat control message 300 triggers a Membership Report (MR) from a node.” HB is a command data packet since it triggers a Membership Report (MR) from a node; fig 3, paragraph 50-58, HB is also a status data packet since it includes group list; as thus HB is a command data packet or a status data packet; fig 5C-5D, paragraph 57, “For each LPG, there is a maximum hop count for routing, e.g. 10. Once the HC is incremented to the maximum hop count, the control message, e.g., the heartbeat control message will not be relayed.”)
and determines whether to forward a status data packet in accordance with said forwarding count value and said relative position. (Chen, paragraph 10-14, “receiving a first control message including at least one routing parameter from a group header node, determining whether or not the first control message has been broadcast from a downstream node, upstream node, or a peer node, discarding the first control message if it is determined that the first control message has been broadcast by a downstream node, setting a time to a random value if it is determined that the first control message has been broadcast by a peer node, and broadcasting the first control message upon expiration 

For claim 42. Chen and Saleh disclose all the limitations of claim 35, and Chen further teaches: wherein said RF transceiver is a wireless transceiver conforming to at least one protocol selected from a group consisting of Bluetooth protocol, WIFI protocol and ZigBee protocol. (Chen, fig 2, paragraph 39-45, transmission/reception section (RF transceiver); paragraph 3, WiFi)

For claim 43. Chen and Saleh disclose all the limitations of claim 35, and Chen further teaches: wherein said node device is one selected from a group consisting of TVs, refrigerators, water heaters, LED lights, cameras, monitors, sockets and timers, and supports network connection. (Chen, fig 2, paragraph 39-45, RSU supports network connection and is a monitor since it monitors vehicles, it is also a timer since it has a timer)

Allowable Subject Matter
Claims 29, 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (please notes, the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph issues of claims 28, 40 which claims 29, 41 depend on respectively would also need to be resolved).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KHOA HUYNH/Primary Examiner, Art Unit 2462